Citation Nr: 0013251	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-31 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for pheochromocytoma 
(kidney disorder), claimed as secondary to undiagnosed 
illness.  

2.  Entitlement to service connection for elbow and joint 
pain, claimed as secondary to undiagnosed illness.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Determination of a proper initial rating for headaches, 
evaluated as 0 percent disabling.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976, and from November 1990 to June 1991.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought.  The veteran 
filed timely appeals, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


REMAND

A preliminary review of the record discloses that in a 
substantive appeal, on VA Form 9, Appeal to Board of 
Veterans' Appeals, submitted in June 1999, the veteran 
requested that he be scheduled to attend a personal hearing 
before a Member of the Board at the RO.  There is no 
indication of record that the veteran has yet been afforded a 
personal hearing before a Member of the Board.  Applicable 
regulations provide that such a request for a hearing shall 
be granted.  See 38 C.F.R. § 20.700 (1999).  Accordingly, in 
order to afford the veteran due process, the Board finds that 
a hearing must be scheduled.  

Therefore, this case is REMANDED to the RO for the following:  

The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO in accordance with established 
procedures.  

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and argument he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is further notified.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



